 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDEN M. GAGNON,                                No. 2:19-cv-0305 CKD P
12                       Petitioner,
13           v.                                         ORDER
14    R. FISHER,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. This proceeding was referred to this court by Local Rule

19   302 pursuant to 28 U.S.C. § 636(b)(1) and the parties have consented to have all matters in this

20   action before a United States Magistrate Judge. See 28 U.S.C. § 636(c).

21          On May 27, 2016, petitioner was convicted in Shasta County of two counts of corporal

22   injury to spouse, assault with a deadly weapon, kidnapping, false imprisonment by violence and

23   threats resulting in great bodily injury. ECF No. 10-2 at 283. Petitioner was sentenced to 11

24   years imprisonment. Id.

25          Petitioner now presents two claims. First, petitioner asserts that his conviction for

26   kidnapping must be vacated based upon the trial court’s failure to instruct jurors, sua sponte, as to

27   the lesser included offense of false imprisonment. Second, petitioner asserts that consecutive

28   sentences for his two convictions of corporal injury to spouse violate his Fifth Amendment right
                                                        1
 1   not to be subjected to double jeopardy.

 2   I. Habeas Corpus Standards

 3          An application for a writ of habeas corpus by a person in custody under a judgment of a

 4   state court can be granted only for violations of the Constitution or laws of the United States. 28

 5   U.S.C. § 2254(a). A federal writ of habeas corpus is not available for alleged error in the

 6   interpretation or application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v.

 7   McGuire, 502 U.S. 62, 67-68 (1991); Park v. California, 202 F.2d 1146, 1149 (9th Cir. 2000).

 8          The exhaustion of state court remedies is a prerequisite to the granting of a petition for

 9   writ of habeas corpus. 28 U.S.C. § 2254(b)(1). If exhaustion is to be waived, it must

10   be waived explicitly by respondents’ counsel. 28 U.S.C. § 2254(b)(3). A waiver of exhaustion,

11   thus, may not be implied or inferred. A petitioner satisfies the exhaustion requirement by

12   providing the highest state court with a full and fair opportunity to consider all claims before

13   presenting them to the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971). A habeas

14   claim may be denied on the merits without exhaustion of state court remedies. 28 U.S.C. §

15   2254(b)(2).

16          Title 28 U.S.C. § 2254(d) sets forth the following limitation on the granting of federal

17   habeas corpus relief:

18                  An application for a writ of habeas corpus on behalf of a person in
                    custody pursuant to the judgment of a State court shall not be granted
19                  with respect to any claim that was adjudicated on the merits in State
                    court proceedings unless the adjudication of the claim –
20
                    (1) resulted in a decision that was contrary to, or involved an
21                  unreasonable application of, clearly established federal law, as
                    determined by the Supreme Court of the United States;
22
                    or
23
                    (2) resulted in a decision that was based on an unreasonable
24                  determination of the facts in light of the evidence presented in the
                    State court proceeding.
25

26          The “contrary to” and “unreasonable application” clauses of § 2254(d)(1) are different,

27   as the Supreme Court has explained:

28                  A federal habeas court may issue the writ under the “contrary to”
                                                    2
 1                  clause if the state court applies a rule different from the governing
                    law set forth in our cases, or if it decides a case differently than we
 2                  have done on a set of materially indistinguishable facts. The court
                    may grant relief under the “unreasonable application” clause if the
 3                  state court correctly identifies the governing legal principle from our
                    decisions but unreasonably applies it to the facts of the particular
 4                  case. The focus of the latter inquiry is on whether the state court’s
                    application of clearly established federal law is objectively
 5                  unreasonable, and we stressed in Williams [v. Taylor, 529 U.S. 362
                    (2000)] that an unreasonable application is different from an
 6                  incorrect one.

 7

 8   Bell v. Cone, 535 U.S. 685, 694 (2002).

 9          “A state court’s determination that a claim lacks merit precludes federal habeas relief so

10   long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

11   Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652,

12   664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal court, a

13   state prisoner must show that the state court’s ruling on the claim being presented in federal court

14   was so lacking in justification that there was an error well understood and comprehended in

15   existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

16          The court looks to the last reasoned state court decision as the basis for the state court

17   judgment. Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011).

18          A petitioner bears “the burden to demonstrate that ‘there was no reasonable basis for the

19   state court to deny relief.’” Walker v. Martel, 709 F.3d 925, 939 (9th Cir. 2013) (quoting Richter,

20   562 U.S. at 98).

21   II. Background

22          Petitioner does not challenge any facts underlying his convictions; the issues he raises are

23   legal in nature. The opinion delivered by the California Court of Appeal on direct review

24   provides a thorough summary of the events which occurred at trial including a summary of the

25   evidence presented. (ECF No. 10-15 at 2-13).

26   III. Lesser Included Offense

27          Petitioner claims he had a right arising under the Due Process Clause of the Fourteenth

28   Amendment to have jurors instructed, sua sponte, as to the elements of false imprisonment, a
                                                        3
 1   lesser included offense of kidnapping under California law. Petitioner asks that this court vacate

 2   his conviction for kidnapping. The California Court of Appeal rejected this claim citing

 3   California Supreme Court precedent. ECF No. 10-15 at 26, n. 4.

 4            The U.S. Supreme Court has never found that a state court's failure to instruct as to a

 5   lesser included offense in a non-capital case provides a basis for federal habeas relief, and the

 6   court declined to reach the question of whether such a failure can amount to a violation of the

 7   Due Process Clause in Beck v. Alabama, 447 U.S. 625, 638 n. 14 (1980). This being the case,

 8   petitioner cannot show the rejection of his claim in state court is either contrary to, or involves an

 9   unreasonable application of, clearly established federal law, as determined by the Supreme Court

10   of the United States. Therefore, petitioner is precluded from relief by 28 U.S.C. § 2254(d).

11   Indeed, in his traverse, petitioner concedes that he is not entitled to habeas relief on his first

12   claim.

13   IV. Double Jeopardy

14            In his second claim, petitioner asserts that his consecutive sentences entered upon separate

15   convictions for corporal injury to spouse violate the Double Jeopardy Clause of the Fifth

16   Amendment. Petitioner argues the wrongful acts upon which both convictions are based (the

17   January 21, 2013 pushing of the victim to the ground then dragging her into her and the

18   defendant’s residence, and then the strangling of the victim by hanging in the residence) were part

19   of the same course of conduct as there was not a sufficient enough lapse in time between the two

20   events and no period of time for petitioner to “cool off” or “reflect.”

21            While petitioner raised a claim similar to this claim before the California Court of Appeal

22   and the California Supreme Court, that claim arises under California law and not the Fifth

23   Amendment. Accordingly, petitioner has not exhausted state court remedies as to this claim and

24   relief cannot be afforded.

25            In any case, petitioner’s double jeopardy claim lacks merit. “The decision whether to

26   impose sentences concurrently or consecutively is a matter of state criminal procedure and is not

27   within the purview of federal habeas corpus.” Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th

28   Cir. 1994). In his traverse, petitioner claims he should not have received two convictions for
                                                          4
 1   corporal injury to spouse as the acts underlying both convictions occurred during a “continuous

 2   course of conduct.” However, the Double Jeopardy Clause does not preclude convictions for

 3   separate criminal acts simply because they occurred during the same transaction or course of

 4   conduct. See, e.g., Eckert v. Tansy, 936 F.2d 444, 450 (9th Cir.1991); Walker v. Endell, 850 F.2d

 5   470, 476 (9th Cir. 1987).

 6   V. Conclusion

 7           For all the foregoing reasons, petitioner’s application for a writ of habeas corpus will be

 8   denied and this case will be closed. Furthermore, the court will not grant a certificate of

 9   appealability, as referenced in 28 U.S.C. § 2253 as petitioner has not “made a substantial showing

10   of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3).

11           Accordingly, IT IS HEREBY ORDERED that:
12           1. Petitioner’s petition for a writ of habeas corpus (ECF No. 1) is denied;

13           2. This case is closed; and

14           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

15   2253.

16   Dated: June 28, 2021
                                                       _____________________________________
17
                                                       CAROLYN K. DELANEY
18                                                     UNITED STATES MAGISTRATE JUDGE

19

20

21   1
     gagn0305.157(2)
22

23

24

25

26

27

28
                                                        5
